Title: From Thomas Jefferson to George Washington, 4 January 1792
From: Jefferson, Thomas
To: Washington, George


          
            Sir
            Philadelphia Jan. 4. 1792
          
          Having been in conversation to-day with Monsr. Payan, one of the St. Domingo deputies, I took occasion to enquire of him the footing on which our commerce there stands at present, and particularly whether the colonial arret of 1789 permitting a free importation of our flour till 1793. was still in force. He answered that that arret was revoked in France on the clamours of the merchants there: but that the permission to carry flour, and he thinks to bring away coffee and sugar, was immediately renewed by the governor. Whether this has been regularly kept up by renewed arrets during the present troubles he cannot say, but is sure that in practice it has never been discontinued, and that not by contraband, but openly and legally as is understood. The public application to us to send flour there is a proof of it. Instead therefore of resting this permission on a colonial arret till 1793. it should be  rested on temporary arrets renewed from time to time as heretofore. This correction of the notes I took the liberty of laying before you with the table containing a comparative view of our commerce with France and England, I have thought it my duty to make. I have the honor to be with the most perfect respect & attachment Sir your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        